 
 
I 
110th CONGRESS 2d Session 
S. 3328 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2008 
Referred to the Committee on Homeland Security 
 
AN ACT 
To amend the Homeland Security Act of 2002 to provide for a one-year extension of other transaction authority. 
 
 
1.One-year extension of other transaction authoritySection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)) is amended— 
(1)in subsection (a)— 
(A)by striking Until September 30, 2008, the Secretary may carry out a pilot program and inserting If the Secretary issues policy guidance by September 30, 2008, detailing the appropriate use of other transaction authority and provides mandatory other transaction training to each employee who has the authority to handle procurements under other transaction authority, the Secretary may, before September 30, 2009, carry out a program; and 
(B)in paragraph (1), by striking subsection (b) and inserting subsection (b)(1); 
(2)in subsection (b)— 
(A)by striking (b) Report.—Not later than 2 years and inserting “(b) Reports.— 
 
(1)In generalNot later than 2 years ; 
(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and realigning such subparagraphs, as so redesignated, so as to be indented 4 ems from the left margin; and 
(C)by adding at the end the following new paragraph: 
 
(2)Annual report on exercise of other transaction authority 
(A)In generalThe Secretary shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives an annual report on the exercise of other transaction authority under subsection (a). 
(B)ContentThe report required under subparagraph (A) shall include the following: 
(i)The technology areas in which research projects were conducted under other transactions. 
(ii)The extent of the cost-sharing among Federal and non-Federal sources. 
(iii)The extent to which use of the other transactions— 
(I)has contributed to a broadening of the technology and industrial base available for meeting the needs of the Department of Homeland Security; and 
(II)has fostered within the technology and industrial base new relationships and practices that support the national security of the United States. 
(iv)The total amount of payments, if any, that were received by the Federal Government during the fiscal year covered by the report. 
(v)The rationale for using other transaction authority, including why grants or Federal Acquisition Regulation-based contracts were not used, the extent of competition, and the amount expended for each such project. . 
   Passed the Senate September 23 (legislative day, September 17), 2008. Nancy Erickson, Secretary   
